DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Claims 1-3 and 5-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  Election (of Group II, drawn to a “method for forming dimples in a workpiece using a rotary cutting tool”, and species (i) a first species of processing method and workpiece, depicted in Figure 1-3) was made without traverse in the reply filed on April 1, 2022.
Response to Amendment
The preliminary amendment filed October 16, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the express incorporation by reference of PCT/JP2019/012111 and of Japanese patent application 2018-079807. 
Applicant is required to cancel the new matter in the reply to this Office Action.
In particular, note that the preliminary amendment to the specification was filed October 16, 2020, and that since the present application is merely a stage of the PCT (i.e., the national stage of the PCT), the filing date of the present application is the filling date of the PCT application, which is March 22, 2019, which is prior to the amendment of October 16, 2020.  See, for example, MPEP section 1893.03(b), which states:
An international application designating the U.S. has two stages (international and national) with the filing date being the same in both stages.  Often the date of entry into the national stage is confused with the filing date.  It should be borne in mind that the filing date of the international stage application is also the filing date for the national stage application.

To add an express incorporation by reference statement after the original filing date constitutes new matter.
See MPEP section 608.01 (p), which teaches the following:
As a safeguard against the omission of a portion of a prior application for which priority is claimed under 35 U.S.C. 119(a)-(d) or (f), or for which benefit is claimed under 35 U.S.C. 119(e) or 120, applicant may include a statement at the time of filing of the later application incorporating by reference the prior application.  See MPEP § 201.06(c) and § 211 et seq. where domestic benefit is claimed.  See MPEP §§ 213-216 where foreign priority is claimed.  See MPEP §217 regarding 37 CFR 1.57(b).  The inclusion of such an incorporation by reference statement in the later-filed application will permit applicant to include subject matter from the prior application into the later-filed application without the subject matter being considered as new matter.  For the incorporation by reference to be effective as a proper safeguard, the incorporation by reference statement must be filed at the time of filing of the later-filed application.  An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).


Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 4, the last two lines, the claim now recites “the corresponding side walls have a smooth, continuous curvature between the corresponding first end and the corresponding second end”.  However, the terms “smooth” and “continuous” in claim 4 are relative terms which render the claim indefinite. The terms “smooth” and “continuous” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how smooth the curvature of the side walls must be in order to be considered “smooth”, and it is unclear what configurations of curvature are excluded by the term.  Similarly, it is unclear what configurations constitute “continuous" curvature vs. what configurations are excluded by the term.  For example, looking at the arcuate line drawn below, it is unclear whether the slight variations at Q1 would constitute areas of “continuous” and “smooth” curvature or not, and similarly, looking at the point labeled P below at which the radius of curvature changes slightly means that the curvature is continuous and smooth, or in contrast, means that the curvature is not continuous and smooth.  
[AltContent: textbox (P)][AltContent: connector]
[AltContent: textbox (Q1)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: ][AltContent: ]





The intended scope of “smooth” and “continuous” (in claim 4) is even further unclear, noting that the transition (at point P2 labeled in the annotated reproduction of present Figure 3 below) from the longitudinal ends of the dimples 3 to the processing surface 2 is described as a smooth and continuous transition in paragraph 0020 of the specification as originally filed.  While such point (labeled at P2 below) described in original paragraph 0020 is not a side wall having a “smooth, continuous curvature” (as now claimed), such calls into further question the intended scope of the terms “smooth” and “continuous”, noting the angle ϴ between dimple 3 and surface 2 that shows a transition that is termed by the original specification as a “smooth” and “continuous” transition.

[AltContent: textbox (P2)][AltContent: connector][AltContent: oval]
    PNG
    media_image1.png
    334
    225
    media_image1.png
    Greyscale


The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended July 6, 2022, independent claim 4 now recites “wherein each dimple of the plurality of dimples has a spindle shape such that:  the corresponding width reaches a maximum value at a mid-point between the corresponding first end and the corresponding second end along the corresponding length;… and the corresponding side walls have a smooth, continuous curvature between the corresponding first end and the corresponding second end”.  The specification as originally filed does not provide support for these limitations.
Firstly, regarding the limitation “wherein each dimple of the plurality of dimples has a spindle shape such that:  the corresponding width reaches a maximum value at a mid-point between the corresponding first end and the corresponding second end along the corresponding length”, it is noted that the specification as originally filed does not explicitly teach such.  It is noted that Applicant (in pages 8-9 of the reply filed 7/6/2022) points to original paragraph 0017 and Figure 2 to support the limitations added to independent claim 4.  Original paragraph 0017 and Figure 2 of the original PCT are reproduced hereinbelow.  That said, it is noted that neither paragraph 0017 of the specification as originally filed, nor original Figure 2, provides support for the limitation “the corresponding width reaches a maximum value at a mid-point between the corresponding first end and the corresponding second end along the corresponding length”, as now set forth in independent claim 4.  
[0017] As shown in FIGS. 2 and 3, the dimples 3 formed on the processing surface 2 may have a so-called spindle shape. The maximum depth 3a of the dimple 3 may be 3 to 7µm, e.g., 5µm. The vertical length 3b of the dimple 3 in the longitudinal direction may be 0.10 to 1.00mm, for example, 0.20mm. The lateral length 3c orthogonal to the longitudinal direction of the dimple 3 may be, for example, 0.010mm. The lateral length 3c may be selected so that the aspect ratio (the ratio of the vertical length 3b to the lateral length 3c) will be 5.0 or more and 50.0 or less. The longitudinal end edges of the dimple 3 have a gentle inclination angle of 10.0o or less in the depth direction with respect to the processing surface 2. The longitudinal end edges of the dimple 3 have a triangular shape having an angle of 60.0o or less in the plan view. The plurality of dimples 3 may be spaced apart at predetermined intervals, for example, 0.30mm, in the longitudinal direction. The interval in the longitudinal direction is longer than, for example, the vertical length 3b. 


    PNG
    media_image2.png
    472
    449
    media_image2.png
    Greyscale

Note that the aforementioned paragraph 0017 of the specification does not mention at what point the dimension 3c reaches a maximum, and that such cannot be ascertained from the drawings alone, absent any supporting text teaching such.  Note that it cannot be ascertained from the drawings alone whether the maximum width is reached at the mid-point between the corresponding first end and the corresponding second end along the corresponding length (and attention is directed to Applicant’s annotated Figure 2 of the application found on page 9 of the 7/6/2022 reply), as opposed to the maximum width being reached at a point (along the corresponding length) between the corresponding first end and corresponding second end that is slightly “off” from the length-wise mid-point.  
Furthermore, it is not inherent that “the corresponding width reaches a maximum value at a mid-point between the corresponding first end and the corresponding second end along the corresponding length” as now claimed, as opposed to the corresponding width reaching a maximum value at a point between the two ends along the length that is slightly “off” from the length-wise mid-point.  It is also noted that there are no teachings in the specification regarding the “spindle-shaped” dimples of Figure 2 being symmetrical about any (such as horizontal with respect to Figure 2) axis of the dimple 3 at all, much less being symmetrical about an (horizontal re Figure 2) axis that would result in the maximum width being reached at the claimed mid-point between the claimed ends and along the claimed length.  Additionally, there is no discussion of any feeding conditions or the like (re relative movements between the tool and workpiece) that would inherently result in such.  
Likewise, regarding the newly-added limitation (of claim 4) “wherein each dimple of the plurality of dimples has a spindle shape such that: … the corresponding side walls have a smooth, continuous curvature between the corresponding first end and the corresponding second end”, it is noted that the specification as originally filed does not provide explicit support for such (and the lack of clarity as to what this limitation is intended to cover is additionally noted in a rejection of claim 4 under 35 USC 112(b) set forth hereinabove), neither in paragraph 0017 (as mentioned by Applicant on pages 8-9 of the 7/6/2022 reply), nor elsewhere.  Additionally, such is not inherent, as opposed to the side walls having an at least slightly non-smooth or an at least slightly non-continuous curvature.  Additionally, particularly noting that it is unclear exactly what configurations this limitation is intended to cover vs. what configurations this limitation is intended to exclude, it does not appear that Figure 2 (as asserted by Applicant on pages 8-9 of the 7/6/2022 reply) provides support for such, particularly given that it is unclear whether the side walls shown in Figure 2 are of “smooth, continuous curvature”.
Claim Rejections - 35 USC § 103
Claim 4, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,180,524 to Campbell et al. (hereinafter, “Campbell”).
Campbell teaches a method for forming a plurality of dimples (55; see Figures 7, 8A-D, as well as col. 4, line 61 through col. 5, line 4, col. 14, lines 53-67, col. 15, lines 1-8, col. 16, lines 43-57, and col. 17, line 64 through col. 18, line 22, for example) in a workpiece, the method comprising: rotating a rotary cutting tool (12+16) about an axis (A; Figures 1-2 and 2A).  The rotary cutting tool (12+16) comprises a tool main body (labeled as TMB in the annotated reproduction of Figure 2A below) rotatably supported and rotatable about the axis (A; see Figures 1-2, 2A, 3, and 4, and also col. 5, lines ; and at least col. 5, lines 20-26, as well as col. 8, lines 8-17, for example).  
[AltContent: textbox (TMB)][AltContent: connector]
    PNG
    media_image3.png
    706
    374
    media_image3.png
    Greyscale


Additionally, the rotary cutting tool comprises a cutting edge (i.e., a cutting edge of cutting element 16) provided on a radially outer surface of the tool main body (TMB), as can be seen in Figure 2A, as well as Figures 3 and 4, for example.  See also col. 11, lines 9-19, for example.
The “dimple” forming method comprises feeding (in the Z direction; see Figure 1, for example) the rotary cutting tool 12+16 along a processing surface of the workpiece W (which can be a roll 14 as shown in Figures 1 and 7, or which, as disclosed by Campbell, can be planar, convex, concave, “or of a complex or other shape” (see col. 4, lines 43-48, for example, and it is also particularly noted that Campbell explicitly states that “[F]or simplicity, the workpiece will often be referred to in this description as a ‘roll,’ but the workpiece could with suitable adaptations to the system be planar, convex, concave, or of a complex or other shape”, and “[A]ccordingly the term ‘roll’ in this description is intended to exemplify workpieces of any suitable shape”) so as to form the plurality of dimples (such as 55; see Figures 7, 8A, 8B, 8D, for example) in the processing surface with the cutting edge (of 16).  See Figures 1-2, see also col. 4, line 61 through col. 5, line 31, and particularly col. 6, lines 4-16 and col. 7, lines 3-51, particularly col. 7, lines 33-41.  See also col. 12, lines 21-39.  See also col. 13, line 64 through col. 14, line 25, as well as col. 14, lines 53-61 and Figures 7, 8A-8B, and 8D, for example.
Each dimple of the plurality of dimples includes (see Figures 8A-B and D and col. 13, lines 35-63, col. 14, line 53 through col. 15, line 8, col. 16, lines 27-57, and col. 17, line 64 through col. 18, line 22, for example): a respective first end (such as the end labeled below in the annotated reproduction of Figure 8A as “FE”, though it is noted that the dimples shown in Figures 8B and 8D are of similar shape and likewise have the claimed first end, second end, side walls, length, and width); a respective second end (such as the end labeled below in the annotated reproduction of Figure 8A as “SE”); a pair of respective side walls (such as the sidewalls labeled below in the annotated reproduction of Figure 8A below as “SW”) extending between the corresponding first end (FE) and the corresponding second end (SE); a respective length (such as the length labeled below in the annotated reproduction of Figure 8A as “L”) extending from the corresponding first end to the corresponding second end; and a respective width (such as the width labeled below in the annotated reproduction of Figure 8A as “W”) measured perpendicular to the corresponding length (L), between the pair of corresponding side walls (SW).
[AltContent: textbox (W)][AltContent: connector][AltContent: connector]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (FE)]
[AltContent: textbox (SW)][AltContent: connector][AltContent: connector][AltContent: textbox (L)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (SE)][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    399
    447
    media_image4.png
    Greyscale

	
Each dimple of the plurality of dimples has a spindle shape such that (see Figures 7, 8A, 8B, 8D, for example):  the corresponding width (W labeled above) reaches a maximum value at a mid-point between the corresponding first end (FE) and the corresponding second end (SE) along the corresponding length (L) (see Figures 8A, 8B, 8D above; insofar as such is the case in the present dimples shown in present application Figure 2, such is considered to be the case for the dimples shown in Figures 8A-B and D of Campbell that have the same shape as those of present Figure 2); the corresponding side walls (SW) taper to points (see Figures 8A, 8B, 8D) at the corresponding first end (FE) and the corresponding second end (SE); and  the corresponding side walls (SW) have a smooth, continuous curvature between the corresponding first end (FE) and the corresponding second end (SE) (see Figures 8A, 8B, 8D and 7, noting that insofar as such is the case in the present application Figure 2, such is considered to be the case for the dimples shown in Figures 8A-B and D of Campbell that have the same shape as those of present Figure 2).  
Regarding the limitation “each dimple of the plurality of dimples includes:  an aspect ratio of the corresponding length to the corresponding width that is greater than or equal to 5.0 and less than or equal to 50.0”, attention is first directed to Figures 8A, 8B, and 8D of Campbell, and the shape of the dimples depicted therein, noting that the ratio of length to width appears to be within the claimed range and appears to be comparable to the ratio of length to width re the dimples depicted in present Figure 2.  (See below for a side-by-side comparison of the dimples of Figure 8A of Campbell vs. those of present Figure 2.)


[AltContent: textbox (Present application)][AltContent: textbox (Campbell)]
    PNG
    media_image5.png
    210
    159
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    480
    446
    media_image6.png
    Greyscale



	Furthermore, it is noted that Campbell teaches that the length L of the features/dimples (i.e., in the Z direction re Figure 1 and Figure 7) can be “almost any length”, such as, from about 1 micron to several millimeters, though Campbell goes on to say that “this range is not intended to limit the scope of the present invention” (col. 13, lines 42-55, for example).  Campbell additionally teaches that the groove segments/dimples can be of various widths (col. 14, lines 10-16, for example).  Campbell additionally teaches that the surface features (i.e., 55) “can include any type, shape, and dimension” (col. 16, lines 27-42, for example).  See also col. 14, line 53 through col. 15, line 8, col. 16, lines 27-57, and col. 17, line 64 through col. 18, line 22, for example.  Campbell additionally teaches that normally, a workpiece will have substantially the same “features” (50/55; see also col. 4, line 66 through col. 5, line 4) over the length of the workpiece (col. 15, lines 4-8, col. 4, lines 43-48, for example).  Campbell also teaches that one use of the method is to produce a microreplication tool having grooves of a “desired topography” (col. 2, lines 3-12), which can vary in shape and size, depending on the properties of the film to be produced by the microreplication tool (col. 1, lines 15-43 and col. 2, lines 1-12), which can be adjusted and optimized, depending on, for example, the desired optical effects in polymeric sheeting to be produced by the microreplication tool (col. 4, lines 48-60; col. 13, lines 35-63).
	All that being said, while Campbell appears to show dimples having the claimed aspect ratio (Figures 8A-B and 8D, as described above), and while Campbell teaches varying the length and width dimensions to any desired shape/dimensions, Campbell does not explicitly teach that the aspect ratio of each of the corresponding length L to the corresponding width W of the dimples is “greater than or equal to 5.0 and less than or equal to 50.0”, as set forth in independent claim 4.  
All that being said, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the aspect ratio of each of the dimples of Campbell be within the claimed range (“an aspect ratio of the corresponding length to the corresponding width that is greater than or equal to 5.0 and less than or equal to 50.0”), as such appears to be the case in the dimples in Figures 8A-B and 8D of Campbell, since Campbell teaches varying the length and width of the dimples as desired (as discussed above), and additionally, since Campbell teaches optimizing the desired dimensions and shapes produced in the microreplicator tool workpiece based on, for example, optimizing the desired optical effects (which vary depending on the desires of the end user) in polymeric sheeting to be produced by the microreplication tool (also as discussed above), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant’s arguments with respect to the previous prior art rejection of claim 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
As for the previous rejections under 35 USC 112(b), attention is directed to the above rejection of claim 4 under 35 USC 112(b) for any issues with respect to 35 USC 112(b) that remain outstanding or that newly arose as a result of the claim amendments filed 7/6/2022.
In the response filed July 6, 2022, regarding the Objection to the Specification (described on pages 2-3 of the Office Action mailed 4/26/2022 under the heading “Response to Amendment”) under 35 USC 132(a) for adding new matter to the disclosure (by adding an express incorporation by reference statement subsequent to the filing date of the present application, which is 3/22/2019), Applicant has indicated (pages 6-7 of the 7/6/2022 reply) that “[B]ecause the present application is merely a stage of the PCT application, an incorporation of all of the contents of the PCT application cannot, by definition, add any new matter”, and “[S]tated differently, if the current application already includes all of the materials of the PCT application, it would not be possible to add new matter via an express incorporation of the PCT application itself”.  However, this is not persuasive.  The issue is not about looking at the contents of the two (e.g., not just the PCT of which the present application is the national stage, noting that the present application also incorporated by reference the prior Japanese priority application) applications that were incorporated by reference via the amendment submitted 10/16/2020.  The issue at hand is whether or not an express incorporation by reference (of any document) may be made subsequent to the filing date (i.e., 3/22/2019) of the present application, or whether such constitutes new matter.  As noted in the Office Action mailed 4/26/2022 (on pages 2-3 thereof, and particularly page 3), MPEP 608.01(p) makes it clear that the inclusion of an express incorporation by reference statement added after an application’s filing date constitutes new matter.  In the instant case, the express incorporation by reference statement of two applications was added on 10/16/2020, which is subsequent to the filing date (3/22/2019, per MPEP 1893.03(b)) of the present application, and thus, constitutes new matter.
Applicant additionally points to MPEP section 217 (see page 7 of the 7/6/2022 response), regarding the implicit incorporation by reference as to “inadvertently omitted” subject matter, and alleges that the express incorporation by reference of the prior Japanese priority application (2018-079807) thus “cannot” add new matter “as this material was already incorporated by virtue of the claim of foreign priority”.  However, such is not persuasive, noting that there is a difference between the implicit incorporation by reference of the prior JP application that only covers subject matter of the prior JP application that was “inadvertently omitted” (discussed in the portion of MPEP section 217 quoted by Applicant) vs. the express incorporation by reference of the prior JP application that was added by Applicant’s amendment of 10/16/2020.  The addition, on 10/16/2020, of the express/explicit incorporation by reference of the prior JP application, and of the express/explicit incorporation by reference of the PCT application of which the present application is the national stage, subsequent to the filing date (3/22/2019) of the present application constitutes new matter, as noted on pages 2-3 of the 4/26/2022 Office Action.  See MPEP section 608.01(p).  It is noted that Applicant quoted (on page 7 of the 7/6/2022 reply) a portion of MPEP section 217 regarding the implicit incorporation by reference that only covers inadvertently omitted portions of the specification or drawings.  However attention is also directed to the paragraph (in MPEP section 217) immediately after the paragraph quoted by Applicant (and it is noted that these two paragraphs are quoted hereinbelow), which directs attention so MPEP 608.01(p) regarding a discussion of explicit incorporation by reference statements.
I.    IN GENERAL
37 CFR 1.57(b)  (formerly 37 CFR 1.57(a) ) provides that if all or a portion of the specification or drawing(s) is inadvertently omitted from an application, but the application contains a claim under 37 CFR 1.55  for priority of a prior-filed foreign application, or a claim under 37 CFR 1.78  for the benefit of a prior-filed provisional, nonprovisional, international, or international design application that was present on the filing date of the application, and the inadvertently omitted portion of the specification or drawing(s) is completely contained in the prior-filed application, the claim for priority or benefit shall be considered an incorporation by reference of the prior-filed application as to the inadvertently omitted portion of the specification or drawings.

The purpose of 37 CFR 1.57(b)  is to provide a safeguard for applicants when a page(s) of the specification, or a portion thereof, or a sheet(s) of the drawing(s), or a portion thereof, is (are) inadvertently omitted from an application, such as through a clerical error. It allows inadvertently omitted material to be added to the application by way of a later-filed amendment if the inadvertently omitted portion of the specification or drawing(s) is completely contained in the prior-filed application even though there is no explicit incorporation by reference of the prior-filed application. For a discussion of explicit incorporation by reference statements, see MPEP § 608.01(p).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
October 17, 2022